EXECUTION VERSION
SECOND AMENDMENT TO CREDIT AGREEMENT


This SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of April 1, 2020 (this
“Agreement”), is entered into by and among RAYONIER INC., a North Carolina
corporation (“Rayonier”), RAYONIER TRS HOLDINGS INC., a Delaware corporation
(“TRS”) and RAYONIER OPERATING COMPANY LLC, a Delaware limited liability company
(“ROC”; each of Rayonier, TRS and ROC being referred to herein individually as a
“Borrower”, and collectively as the “Borrowers”), the several banks, financial
institutions and other institutional lenders party hereto and COBANK, ACB
(“CoBank”), as administrative agent (in such capacity, the “Administrative
Agent”).


PRELIMINARY STATEMENTS:


(1) The Borrowers, the Lenders party thereto and the Administrative Agent
entered into that certain Credit Agreement, dated as of August 5, 2015 (as
amended, supplemented or otherwise modified, the “Existing Credit Agreement”);
(2) The Borrowers have requested that the Lenders and Voting Participants agree
to certain amendments to the Existing Credit Agreement as further described
below; and
(3) The Administrative Agent and the Lenders and Voting Participants are willing
to agree to such amendments upon the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises and in order to induce the
parties hereto to enter into the transactions described herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of the Administrative Agent, the Lenders, the Voting
Participants and the Borrowers hereby covenants and agrees as follows:
SECTION 1. Definitions. All capitalized terms not otherwise defined herein shall
have the meanings attributed thereto in the Amended Credit Agreement (as defined
below).
SECTION 2. Amendments to Credit Agreement. Effective upon satisfaction of the
conditions to effectiveness set forth in Section 3 hereof, (a) the Existing
Credit Agreement is hereby amended and restated in its entirety to read as set
forth in Annex A attached hereto (as so amended, the “Amended Credit
Agreement”), (b) Schedule I to the Existing Credit Agreement (Commitment
Amounts) is hereby amended and restated in its entirety to read as set forth in
Schedule I attached hereto, (c) Schedule 8.07(f) to the Existing Credit
Agreement (Voting Participants) is hereby amended and restated in its entirety
to read as set forth in Schedule 8.07(f) attached hereto, (d) a new Exhibit G
(Form of Cost of Funds True-Up Certificate) is hereby added to the Existing
Credit Agreement to read as set forth on Exhibit G attached hereto and (e) a new
Exhibit H (Form of Borrower Joinder Agreement) is hereby added to the Existing
Credit Agreement to read as set forth on Exhibit H attached hereto. The
Schedules and the Exhibits to the Existing Credit Agreement shall not otherwise
be modified.  
SECTION 3. Conditions of Effectiveness. This Agreement shall become effective
upon the satisfaction of the conditions precedent set forth in this Section 3:
(a) The Administrative Agent (or its counsel) shall have received from each
Borrower and from each other party hereto (including the Administrative Agent,
each Lender and each Voting Participant) an executed signature page counterpart
of this Agreement.
        
CHAR1\1715384v6

--------------------------------------------------------------------------------



(b) The Administrative Agent shall have received written opinions of counsel for
the Borrowers (including any local counsel, if applicable), dated the date
hereof and as to the matters reasonably satisfactory to the Administrative Agent
and the Lenders.
(c) The Administrative Agent shall have received each of the following
documents, each of which shall be reasonably satisfactory to the Administrative
Agent (and to the extent specified below, to each Lender) in form and substance:
(i) such documents and certificates as the Administrative Agent or its counsel
may reasonably request, certified as of the Second Amendment Effective Date as
complete and correct copies thereof by the Secretary or an Assistant Secretary
of each Borrower relating to (A) the organization, existence and good standing
of such Borrower, (B) the authorization of the execution, delivery and
performance by such Borrower of the applicable Loan Documents delivered by it on
the Second Amendment Effective Date and of the borrowings thereunder by such
Borrower, (C) certificates as to the incumbency and signature of each individual
signing this Agreement and/or any other Loan Document or other agreement or
document contemplated hereby and delivered in connection herewith on behalf of
the applicable Borrower, and (D) the absence of any pending proceeding for the
dissolution or liquidation of such Borrower or threatening the existence of such
Borrower;
(ii) a certificate signed by the chief executive officer, chief financial
officer or a senior vice president of each Borrower certifying that there has
been no event or circumstance since December 31, 2019 that, individually or in
the aggregate, has had or would be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect;
(iii) a certificate from a Responsible Officer certifying that there is no
pending or, to the knowledge of any Responsible Officer threatened in writing,
litigation, action or proceeding, including, without limitation, any
Environmental Action, affecting such Borrower or any of its Subsidiaries before
any court, governmental agency or arbitrator that could be reasonably likely to
have a Material Adverse Effect, excluding for the purposes of this clause (iii)
any litigation, actions and proceedings disclosed (and solely to the extent
disclosed) in writing to the Administrative Agent and the Lenders at least ten
(10) days prior to the Second Amendment Effective Date; and
(iv) an officer’s certificate from a financial officer of Rayonier to the effect
that all material governmental and third-party approvals necessary in connection
with the transactions contemplated by this Agreement have been received and
shall be in full force and effect.
(d) The Lenders shall have received (i) audited consolidated financial
statements of Rayonier for the fiscal years ended December 31, 2017, 2018 and
2019 and (ii) financial statement projections through and including the fiscal
year ending 2022, together with such additional financial information as the
Administrative Agent may reasonably request (including, without limitation, if
requested, a detailed description of the assumptions used in preparing such
projections).
2
CHAR1\1715384v6

--------------------------------------------------------------------------------



(e) The Administrative Agent shall have received, at least two (2) Business Days
prior to the Second Amendment Effective Date, (i) all documentation and other
information required by authorities under applicable “Know Your Customer” and
Anti-Terrorism and Anti-Corruption Laws and regulations, including, without
limitation, the USA PATRIOT Act and (ii) if any Borrower qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification in relation to such Borrower, in each case, to the
extent requested in writing by the Administrative Agent at least three (3)
Business Days prior to the Second Amendment Effective Date.
(f) The Administrative Agent shall have received the fees to be received on the
Second Amendment Effective Date separately agreed to between the Administrative
Agent and Rayonier and shall have received, to the extent invoiced in reasonable
detail at least one (1) Business Day prior to the date hereof, reimbursement or
payment of all reasonable out of pocket expenses (including reasonable fees,
charges and disbursements of Moore & Van Allen PLLC) required to be reimbursed
or paid by the Borrowers pursuant to Section 8.04 of the Amended Credit
Agreement in connection with the preparation, negotiation, execution and
delivery of this Agreement.
(g) Each of the representations and warranties made by each Borrower in or
pursuant to the Loan Documents shall be true and correct in all material
respects on and as of the Second Amendment Effective Date as if made on and as
of such date (except to the extent applicable to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date and except to the extent such representations
and warranties are qualified by materiality, in which case such representations
and warranties shall be true and correct as of the Second Amendment Effective
Date).
(h) No Default or Event of Default shall have occurred and be continuing on the
Second Amendment Effective Date.
SECTION 4. Confirmation of Representations and Warranties. Each Borrower hereby
represents and warrants, on and as of the date hereof, that (i) the execution,
delivery and performance by such Borrower of this Agreement and the transactions
contemplated hereby have been duly authorized by all corporate, stockholder,
partnership or limited liability company action required to be obtained by such
Borrower, and (ii) this Agreement has been duly executed and delivered by such
Borrower and constitutes a legal, valid and binding obligation of such Borrower
enforceable against such Borrower in accordance with its terms, subject to (1)
the effects of bankruptcy, insolvency, moratorium, reorganization, fraudulent
conveyance or other similar laws affecting creditors’ rights generally, (2)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law), and (3) implied covenants of
good faith and fair dealing.
SECTION 5. Consent and Ratification of Guarantee. Each of the Borrowers hereby
consents to the provisions of this Agreement in its capacity as a Guarantor, and
ratifies the provisions of the Guarantee Agreement.
SECTION 6. Execution in Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto in separate counterparts), each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or in electronic format (i.e., “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart of this
Agreement.
3
CHAR1\1715384v6

--------------------------------------------------------------------------------



SECTION 7. Governing Law. This Agreement and any claims, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Agreement and the transactions contemplated hereby
shall be governed by, and construed in accordance with, the laws of the State of
New York.
SECTION 8. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9. Jurisdiction; Consent to Service of Process.
(a) Each Borrower irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Administrative Agent, any Lender or any Related Party of the foregoing in
any way relating to this Agreement or the transactions relating hereto, in any
forum other than the courts of the State of New York sitting in the Borough of
Manhattan, and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, and each of the parties
hereto irrevocably and unconditionally submits to the jurisdiction of such
courts and agrees that all claims in respect of any such action, litigation or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such federal court. Each of the
parties hereto agrees that a final judgment in any such action, litigation or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against any Borrower or any other Loan Party or its properties in the courts of
any jurisdiction.
(b) Each Borrower irrevocably and unconditionally waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Agreement in any court referred to in paragraph (a) of this Section 9. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by applicable law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
SECTION 10. New Lender Joinder. From and after the date hereof, each Person
identified on the signature pages hereto as a Lender that is not a party to the
Existing Credit Agreement immediately prior to giving effect to this Agreement
(each, a “New Lender”) shall be deemed to be a party to the Amended Credit
Agreement and a “Lender” for all purposes of the Amended Credit Agreement and
the other Loan Documents, and shall have all of the rights and obligations of a
Lender under the Amended
4
CHAR1\1715384v6

--------------------------------------------------------------------------------



Credit Agreement and the other Loan Documents as if such Person had executed the
Existing Credit Agreement.
SECTION 11. Reallocation of Revolving Commitments.
(a) The Revolving Commitment of each Lender as of the date hereof is amended to
equal the amount set forth opposite such Lender’s name on Schedule I attached
hereto. Immediately upon the effectiveness of this Agreement, each Lender with a
Revolving Commitment (including each New Lender with a Revolving Commitment) is
deemed to have purchased from (x) the Issuing Bank a risk participation in each
outstanding Letter of Credit issued by the Issuing Bank in an amount equal to
the product of such Lender’s Revolving Commitment Percentage times the amount of
such Letter of Credit and (y) the Swing Line Lender a risk participation in each
outstanding Swing Line Loan in an amount equal to the product of such Lender’s
Revolving Commitment Percentage times the amount of such Swing Line Loan.
(b) Each Lender with a net increase in Revolving Credit Exposure after giving
effect to this Agreement shall make Revolving Loans on the date hereof, the
proceeds of which shall be used by the Administrative Agent to repay outstanding
Revolving Loans of any Lender with a net decrease in Revolving Credit Exposure
after giving effect to this Agreement, in each case, in an amount necessary such
that after giving effect thereto each Lender holds its Revolving Commitment
Percentage of the outstanding Revolving Loans and the Borrowers shall pay any
amounts required pursuant to Section 2.23 of the Credit Agreement as a result of
any such prepayment of Revolving Loans of Lenders with a net decrease in
Revolving Credit Exposure.
[Remainder of Page Intentionally Left Blank]


5
CHAR1\1715384v6


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.
RAYONIER INC.






By     Name:   Title:




RAYONIER OPERATING COMPANY LLC






By     Name:   Title:




RAYONIER TRS HOLDINGS INC.






By     Name:   Title:




RAYONIER INC.
SECOND AMENDMENT TO CREDIT AGREEMENT
CHAR1\1715384v6

--------------------------------------------------------------------------------





COBANK, ACB, as Administrative Agent, Swing Line Lender and Issuing Bank




By     Name:   Title:




RAYONIER INC.
SECOND AMENDMENT TO CREDIT AGREEMENT
CHAR1\1715384v6

--------------------------------------------------------------------------------



[___________], as a Lender






By     Name:   Title:
RAYONIER INC.
SECOND AMENDMENT TO CREDIT AGREEMENT
CHAR1\1715384v6

--------------------------------------------------------------------------------



[___________], as a Voting Participant






By     Name:   Title:


RAYONIER INC.
SECOND AMENDMENT TO CREDIT AGREEMENT
CHAR1\1715384v6


--------------------------------------------------------------------------------



ANNEX A


AMENDED CREDIT AGREEMENT




[See attached]


CHAR1\1715384v6


--------------------------------------------------------------------------------



SCHEDULE I


COMMITMENT AMOUNTS






Lender
Revolving
Commitment Amount
Term Loan
Commitment Amount
American AgCredit, PCA
$10,000,000.00  $27,163,043.48  
Credit Suisse AG, Cayman Islands Branch
$32,500,000.00  N/A
Farm Credit of Florida, ACA*
$118,150,000.00  $304,576,086.95  
Farm Credit Services of America, PCA
$6,850,000.00  $18,260,869.57  
JPMorgan Chase Bank, N.A.
$50,000,000.00  N/A
Truist Bank
$32,500,000.00  N/A
TOTAL
$250,000,000.00  $350,000,000.00  

* See Schedule 8.07(f) regarding the assignment and participations to occur on
the Second Amendment Effective Date.





CHAR1\1715384v6


--------------------------------------------------------------------------------



SCHEDULE 8.07(f)


VOTING PARTICIPANTS



LenderAssigneeVoting ParticipantInitial Revolving Commitment AmountResulting
Revolving Commitment Amount/ Participation Amount*Initial Term Loan Commitment
AmountResulting Term Loan Commitment Amount/ Participation Amount*Farm Credit of
Florida, ACA$118,150,000.00$2,850,000.00$304,576,086.95$7,608,695.65CoBank,
FCB**$35,500,000.00$89,347,826.13AgCountry Farm Credit Services,
FLCA$5,585,000.00$14,836,956.52AgFirst Farm Credit
Bank$16,750,000.00$44,891,304.35Compeer Financial,
FLCA$11,100,000.00$29,673,913.04Farm Credit Bank of
Texas$12,500,000.00$33,478,260.86Farm Credit East,
ACA$5,585,000.00$14,836,956.52Farm Credit Mid-America,
FLCA$6,850,000.00$18,260,869.57Farm Credit of Enid, FLCAN/A$999,999.99Farm
Credit of New Mexico, FLCA$950,000.00$2,510,869.57Farm Credit of Southern
Colorado, FLCAN/A$999,999.99Farm Credit West,
FLCA$6,850,000.00$18,260,869.57Farm Credit Services of Colusa
GlennN/A$999,999.99GreenStone Farm Credit Services,
FLCA$5,500,000.00N/ANorthwest Farm Credit Services,
FLCA$8,130,000.00$25,869,565.22Oklahoma AgCredit, ACAN/A$999,999.99Premier Farm
Credit,
ACAN/A$999,999.99TOTAL$118,150,000.00$118,150,000.00$304,576,086.95$304,576,086.95

* For voting purposes only. Gives effect to all assignments and all sales of
participations to Voting Participants as of the Second Amendment Effective Date.
CHAR1\1715384v6

--------------------------------------------------------------------------------



**Farm Credit of Florida, ACA is assigning $115,300,000.00 of its Revolving
Commitment and $296,967,391.30 of its Term Loan Commitment to CoBank, FCB, which
will become a Lender via an Assignment and Assumption dated and effective as of
the Second Amendment Effective Date.
CHAR1\1715384v6


--------------------------------------------------------------------------------



EXHIBIT G -- FORM OF

COST OF FUNDS TRUE-UP CERTIFICATE

Reference is made to that certain Credit Agreement, dated as of August 5, 2015
(as amended or modified from time to time, the “Credit Agreement”), among
Rayonier Inc., Rayonier TRS Holdings Inc. and Rayonier Operating Company LLC, as
borrowers, certain Lenders parties thereto and CoBank, ACB, as Administrative
Agent for said Lenders, and as Issuing Bank and Swing Line Lender. Capitalized
terms used herein without definition shall have the meanings set forth in the
Credit Agreement.
The undersigned officer of the Administrative Agent hereby certifies as of the
date hereof, in such capacity and not in a personal capacity and without
personal liability, as follows:
1. As of _____________ [insert applicable date that is four years after the
Second Amendment Effective Date (or if such date is not a Business Day, the next
succeeding Business Day)] (the “Applicable Reset Date”), and pursuant to the
calculations set forth on Annex A hereto, the Reset Date Cost of Funds is [ ]
basis points, which represents an [increase/decrease] of [__] basis points
compared to the Second Amendment Effective Date Cost of Funds.
2. Pursuant to Section 2.07(c) of the Credit Agreement, the Eurodollar Rate with
respect to Term Loan Advances shall be [increased/decreased] by [ ] basis
points, which [increase/decrease] shall commence from and as of the Applicable
Reset Date and shall remain in effect until the Maturity Date for the Term Loan
Facility; provided that in no event shall the Eurodollar Rate for any Interest
Period be reduced below zero.
3. The calculations set forth on Annex A hereto are true and accurate as of the
Applicable Reset Date.
CHAR1\1715384v6

--------------------------------------------------------------------------------





The foregoing certifications are made and delivered on [ ], pursuant to
Section 2.07(c) of the Credit Agreement.
COBANK, ACB, as Administrative Agent




By:  
        Name:
        Title:






























































CHAR1\1715384v6

--------------------------------------------------------------------------------





ANNEX A
TO
COST OF FUNDS TRUE-UP CERTIFICATE


As of [ ] (the “Applicable Reset Date”),
(Amounts in basis points)
1. Second Amendment Effective Date Cost of Funds: (a) – (b) =
[___]
(a) Floating Note Rate, determined as of the date that is two Business Days
prior to the Second Amendment Effective Date:
[___]
(b) Eurodollar Rate for an Interest Period of one month, determined as of the
date that is two Business Days prior to the Second Amendment Effective Date:
[___]
2. Reset Date Cost of Funds: (a) - (b) =
[___]
(a) Floating Note Rate, determined as of the date that is two Business Days
prior to the Applicable Reset Date:
[___]
(b) Eurodollar Rate for an Interest Period of one month, determined as of the
date that is two Business Days prior to the Applicable Reset Date:
[___]
3. Cost of Funds Differential: compare (a) to (b) =
[___][Increase/Decrease]
(a) Second Amendment Effective Date Cost of Funds:
[___]
(b) Reset Date Cost of Funds:
[___]






(1) If (a) is less than (b) for Line 1 and/or Line 2, reflect as a negative
number.
(2) For purposes hereof, “Floating Note Rate” means, as of any date of
determination, the estimated funding cost (not the actual sale price), including
standard underwriting fees, for new four-year debt securities issued by the Farm
Credit Funding Corporation into the primary market based on market observations
on such date indicated at approximately 9:30 a.m., Eastern time; it being
understood that such indications represent the Farm Credit Funding Corporation’s
best estimate of the cost of new debt issuances based on a combination of daily
surveys of selected farm credit selling group members (participating bond
dealers) and ongoing monitoring of the fixed income markets for actual, recent,
primary market issuance by other government-sponsored institutions of similar
bonds and notes and pricing within related derivative markets, particularly the
interest rate swap market.  Historical information on such funding costs is
available, for the prior week, on the Farm Credit Funding Corporation’s website
(http://www.farmcreditfunding.com/ffcb_live/fundingCostIndex.html) under the
“Output” tab of the most recent spreadsheet.


CHAR1\1715384v6


--------------------------------------------------------------------------------



EXHIBIT H -- FORM OF

BORROWER JOINDER AGREEMENT


[See attached]


CHAR1\1715384v6